1    Jeffrey J. Goodrich (SBN 107577)
2
     GOODRICH & ASSOCIATES
     336 Bon Air Center, #335
3    Greenbrae, CA 94904
     (415) 925-8630
4    (415) 925-9242
5
     Attorneys for Debtors
6

7
                                UNITED STATES BANKRUPTCY COURT
8
                                NORTHERN DISTRICT OF CALIFORNIA
9
                                        SAN FRANCISCO DIVISION
10

11

12   In re                                           CHAPTER 13
13
     JEFFREY K. RODMAN and DOREEN D.                 Case No. 19-31010-DM
14
     RODMAN,                                         DEBTORS’ PARTIAL OPPOSITION TO
15                                                   MOTION OF LEK SERVICE CORP FOR
                                                     RELIEF FROM STAY
16
                    Debtors
17                                                   Date: December 3, 2020
                                                     Time: 9:00 a.m.
18                                                   Place: Telephonic Appearance
19

20

21

22

23

24

25

26           Jeffrey and Doreen Rodman, debtors herein (“Debtors”) submit the following partial
27
     opposition to the motion of LEK SERVICE CORP (“Lek”) for relief from stay (“Motion”).
28




    DEBTORS’ PARTIAL OPPOSITION TO
    MOTION OF LEK SERVICE CORP FOR
 Case: 19-31010
    RELEIF         Doc# 56 Filed:
           FROM STAY                    12/02/20    Entered:
                                                    1        12/02/20 12:54:20      Page 1 of 2
1          1.       After the filing of Lek’s Motion, Debtors closed a refinance of Lek’s loan. Attached
2    hereto as Exhibit “A” is a true and correct copy of the Debtor’s refinance Closing Statement showing
3    the full payoff of Lek’s secured claim.
4
           2.       Based upon the attached Closing Statement, the Debtors objected to any waiver of the
5    fourteen-day stay under Bankruptcy Rule 4001(a)(3). The fourteen-day stay will be sufficient to
6
     allow all checks from the refinance to clear and for Lek to confirm receipt of full payment prior to
7
     the stay terminating. If the stay is waived, and Lek either does not receive its check on December 3
8
     or fails to cash it, Debtors are concerned that Lek would be free to notice a Trustee’s Sale of the
9
     Debtors’ home and add the cost of such publication to a revised loan payoff demand with the
10
     Chapter 13 Trustee.
11
     DATED: December 2, 2020                                   GOODRICH & ASSOCIATES
12
                                                               /s/ Jeffrey J. Goodrich
13                                                             Jeffrey J. Goodrich
                                                               Attorneys for Debtor
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




    DEBTORS’ PARTIAL OPPOSITION TO
    MOTION OF LEK SERVICE CORP FOR
 Case: 19-31010
    RELEIF         Doc# 56 Filed:
           FROM STAY                     12/02/20     Entered:
                                                      2        12/02/20 12:54:20         Page 2 of 2
